DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered. Claims 6, 9-15, 18and 21 have been amended, claims 24-31 have been added.
Election/Restrictions
Newly amended claims 6, 9-15 and new claims 24-27 submitted with RCE are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 6 and 9-15 which were previously examined on 1/11/2021 and 7/9/2021 as product claims have been amended such that said claims are now directed to “method of delivering dietary supplement” along with new claims 24-27. Claims 18, 21 and 28-31 are directed to product claims as were examined in the 1/11/2021 and 7/9/2021.
Since applicant has received an action on the merits for the originally presented invention this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims , 6, 9-15 and 24-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 18, 21 and 28-31 will be examined herein.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 


Claims 18, 21 and 28-31are rejected under 35 U.S.C. 103(a) as being unpatentable over Kremer et al (WO2008/071757A1) in view of  Liu et al (CN 103478728A, English abstract).

Regarding claims 18, 21 and 28-31 Kremer teaches a particulate composition for use in combination with a food product comprising dietary fiber, the composition comprising flat primary particles of calcium salt with a mean length of 2 µ or less in a planar direction, wherein the calcium salt comprises calcium citrate  (Abstract and , Page 4, lines 1-10) where microparticle comprising calcium citrate are taught and calcium lactate serves as the dispersant as well as agglomerating agent (Page 4 para 1). Kremer teaches the general product which can be made by spray drying to form secondary granules in size of 50  microns or less as claimed in claims 8-11 but is silent regarding cyclodextrin. However, use of cyclodextrin in delivering calcium supplement was known and taught by Liu see English abstract where Liu teaches calcium supplementing product with 20-25 parts of calcium citrate and 15-20 parts of beta-cyclodextrin. Cyclodextein is known bulking agent/ dispersant and was well known in the art to be included in nutritional supplements including those comprising calcium citrate. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include cyclodextrin. The ordinary artisan would have been motivated to modify Kremer in view of Liu at least for the purpose of utilizing a known dispersant for its known utility without deviating from the principle of invention as taught by Kremer.
Similarly, regarding the palnar particles and specific particle length, applicant is referred to Kremer pages 4-6 and examples of effectively reducing calcium citrate particle sizes where the mouthfeel of calcium citrate is no longer gritty but is rather smooth and creamy (See page 4, last 2 para s to page 5 line 5).

Regarding the overlapping of ranges between the invention and prior art particle sizes composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Further regarding the dietary fiber, source of fiber the families claimed include cellulose of sugarcane cabbages, and radish, etc, which is taught by Kremer in view of Liu Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include fiber source as claimed. The ordinary artisan would have been motivated to modify Kremer in view of Liu and include a gum, hydrocolloid, cellulose etc at least for the purpose of providing a component that not only adds bulk but also can aid in dispersal of calcium supplement when consumed as part of a beverage.

Response to Arguments

Applicant's arguments and declaration filed 11/9/2021  have been fully considered but arguments are based on the new claims and the Declaration is based on unexpected results achieved by adding various grades of cyclodextrins (see Table on page 3 and dispesibility test on page 4 of Declaration) and they are not persuasive. Declaration highlights difference in dispersibility between KS-20, SD-20, K-50 K-100 but since no specific type of fiber and cyclodextrin are being claimed in claims 18 and their dependents, the scope of the Declaration experiment differs from the scope of the invention. Further main product claim 18 does not limit the proportion of cyclodextrin and fiber either so it is not clear whether the dispersibility results will work for all possible concentrations of cyclodextrin and dietary fiber or there is a specific range for achieving the unexpected dispersibility. Applicant is requested to add specifics to the claims such that the product as claimed falls in the scope of the experimental data provided by applicant’s Declaration.

Thus, for the above reasons product claims 18, 21, 28-31 are rejected for reasons of record.

Conclusion
                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JYOTI CHAWLA/Primary Examiner, Art Unit 1791